DETAILED ACTION
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the substitute specification filed 8-13-2019, the device is titled “Device for Sewage Treatment”, a different title was used in the originally filed specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  Claim 1, lines 1 and 2 “or, in all cases, concave rod-shaped bodies” its not clear what rod-shaped bodies are and what “cases” refers to.  Claim 2, line 7; claim 3, lines 4 and 5; claim 5, lines 5 and 8; claim 7, lines 5,6 and 9 and claim 10, lines 5 and 9, “results into”.  Claim 5, lines 5 and 8; claim 6, line 3; claim 7, lines 5, 10 and 11; claim 8, line 5; claim 9, line 3; claim 10, 
Claim 9 recites the limitations "second translation means" in line 2, “said tubular jacket” lines 2 and 3, “said traction rod” in line 3 and “second translation sense” in line 3.  There is insufficient antecedent basis for these limitations in the claim.  A first translation means is not set forth in claim 1.  
Claim 10 recites the limitations "second fixed switching station" in line 2, “the translation” in line 3, “said first translation sense” in line 5, “the engagement” in line 5, “said at least one rocker arm” in line 6 and 7, “said first position” in line 7, “said second position” in line 7, “the switching” in line 8, “said first position” in line 8, “said second position” in line 9, “said second translation sense” in line 10, “said head” in line 10, “said second engaging configuration” in line 11 and “said first releasing configuration” in line 11.  There is insufficient antecedent basis for these limitations in the claim.  A first fixed switching station is not set forth in claims 1 or 9.
Claim 11 recites the limitation "said second translation means" in lines 1 and 2, “said at least one second rocker arm” in line 3 and 4, “the action of said elastic means” in line 6, “the automatic translation” in line 6, “said tubular jacket” in lines 6 and 7 and “said first translation sense” in line 7.  There is insufficient antecedent basis for these limitations in the claim.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by. Stiefel (1,785,413).  Stiefel discloses moving means comprising rotating gripping blocks (10,11; 10a,11a; 10b,11b) for applying a traction force to a mandrel bar (3) and tube (5) wherein the gripping blocks have grooves (30,31) for guiding the mandrel bar (page 2, col. 1, lines 31-37) and grooves (32,33) for guiding the tube (page 2, col.1, lines 45-47).  The gripping blocks pull the tube and mandrel bar to a rolling mill having a plurality of rolling dies (1,2) as the gripping blocks are rotated in succession by a rack (21) and pinion (22).  Regarding claim 2, the moving means comprise an engaging operating head (10,11) switchable between a first releasing position (page 2, col. 1, line 65) and a second engaging position (page 2, col. 1, lines 33-34) to translate the mandrel bar (3) to the rolling dies (1,2).
Claim(s) 1-4 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nessi (4,311,032).  Nessi discloses a plurality of rolling stands (2), a mandrel bar (4) and tube (5) which is rolled by the rolling stands.  Nessi discloses moving means comprising an engaging operating head (30) switchable between a first  by switching means (41,42) wherein elastic means (springs 39,40) are constructed to bias the at least one rocker arm in its engaging position (col. 6, lines 26-28).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1 and intervening claims 2-4 and overcoming the 35 USC 112b rejection.  The prior art of record does not disclose a tubular jacket which is translated with respect to the traction rod to switch the positions of the rocker arm(s) from the first releasing position to the second engaging position including the limitations of base claim 1 and intervening claims 2-4.  Claims 6-8 would be allowable as they depend from allowable claim 5.  The prior art of record does not disclose a tubular jacket which is translated relative to a traction bar so that in a first translation direction the at least one rocker arm is switched from a first releasing position to a second engaging position and when the tubular jacket is translated in a second translation direction opposite to the first 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525.  The examiner can normally be reached on M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/EDWARD T TOLAN/Primary Examiner, Art Unit 3725